IN TI-[E SUPREME COURT OF THE STATE OF DELAWARE

ARTEZZ FINNEY, §
§
Defendant Below- § No. 283, 2017
Appellant, §
§
V. § Court BeloW_Superior Court
§ of the State of DelaWare
STATE OF DELAWARE, §
§ Cr. ID 1203004011 (N)
Plaintiff Below- §
Appellee. §

Submitted: August 15, 2017
Decided: August 16, 2017

C_RM

This 16th day of August 2017, it appears to the Court that, on July 31, 2017,
the ChiefDeputy Clerk issued a notice to the appellant to show cause Why his appeal
should not be dismissed for his failure to pay the filing fee or, alternatively, a motion
to Waive the filing fee. The appellant failed to respond to the notice to show cause
Within the required ten-day period. Dismissal of this action is deemed to be
unopposed.

NOW, THEREFORE, IT IS I~[EREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the Within appeal is DISMISSED.

BY THE COURT:

/s/ Garv F. T raynor
Justice